Foot, J.
— The motion must be granted. The cause was originally commenced in a justice’s court, and by the provisions of the code, this court has no jurisdiction of it. Although commenced before, it was tried and decided in the supreme court, after the enactment of the *105code, and to such a case this court has decided that the code applies. (Grover v. Coon, 1 N. Y. 536.)
Appeal dismissed, with costs.1

 To the same effect, see Pugsley v. Kisselburgh, 10 N. Y. 420; and Wiggins v. Tallmadge, 7 How. Pr. 404. The act of 1867, c. 723, authorizes an appeal in such case, if allowed before the end of the next term after judgment entered. See Wait v. Van Allen, 22 N. Y. 319 ; Flora v. Carbean, 38 Ibid. 111.